Citation Nr: 1619206	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma and/or atrial fibrillation.  

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected asthma and/or obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969, December 1972 to December 1974, and May 1978 to March 1993, to include service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in March 2016.  The Veteran has submitted additional evidence with a written waiver of local consideration of the evidence, and the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  

The issue of entitlement to service connection for non-Hodgkin's lymphoma has been raised by the Veteran in a March 2016 statement.  He is hereby advised that his statement does not constitute a claim for disability benefits.  38 C.F.R. § 3.151.  The Veteran is referred to 38 C.F.R. § 3.155, which outlines how to file a claim for VA benefits.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his obstructive sleep apnea is secondary to his service-connected asthma and/or his atrial fibrillation, and that his atrial fibrillation is secondary to his service-connected asthma and/or his obstructive sleep apnea.  
In regards to the claim for entitlement to service connection for obstructive sleep apnea, the Veteran has testified and submitted lay statements that he began to have a disrupted sleep pattern, including snoring and ceasing to breath, after his service in Southwest Asia during the Persian Gulf War.  See August 2009 spouse correspondence.  The evidence shows that he was first diagnosed with obstructive sleep apnea in 2009.  See May 2009 private polysomnogram report.  He has submitted treatise evidence indicating a causal relationship between asthma and obstructive sleep apnea.  In addition, he has testified that his sleep apnea is worse during flare-ups of his asthma.  The Veteran was afforded a VA examination in April 2010, and he was diagnosed with obstructive sleep apnea.  However, no nexus opinion was provided.  

In regards to the claim for entitlement to service connection for atrial fibrillation, the Veteran testified at the March 2016 hearing that he believes his atrial fibrillation started during his active duty service.  Specifically, after his service in the Persian Gulf War, he testified that his exercise capacity was reduced and that he would sometimes use an elliptical machine which would sometimes just shut down.  He contends that the elliptical monitors the heart rate, and when the heart rate goes above a certain rate, the machine automatically shuts down.  He testified that these episodes of an elliptical machine shutting down on its own occurred at least a dozen times during his service.  The evidence shows that atrial fibrillation was first diagnosed in May 2000.  The Veteran has submitted treatise evidence indicating a causal relationship between sleep apnea and atrial fibrillation, as well as a causal relationship between asthma and atrial fibrillation.  See, e.g., August 2009, March 2016 treatise evidence.  He was provided a VA examination in April 2010, and the examiner opined that there was no basis to suspect the Veteran's atrial fibrillation was directly caused by his asthma, especially since there is no evidence of pulmonary hypertension nor dilated right atrium by echo in the past.  The examiner indicated that while there was some epidemiologic evidence that atrial fibrillation was related to obstructive sleep apnea, a direct causal relationship has not been medically proven.  The Board finds that the April 2010 VA opinion inadequate, in that it failed to address whether the Veteran's atrial fibrillation was aggravated by his service-connected asthma.  
In addition, as noted above, the Veteran had service in the Persian Gulf during the Persian Gulf War.  Therefore, the Veteran is considered a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 should be considering in adjudicating his claims.  The June 2010 rating decision and the February 2013 statement of the case failed to discuss these provisions.  While the provisions regarding Persian Gulf veterans have not been specifically raised by the Veteran in relation to the claims on appeal, as the Veteran is a Persian Gulf Veteran, on remand, the Veteran should be provided notice of the applicable law and regulations and the provisions should be considered in the readjudication of the claims.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement either by the claim or by the evidence of record, as part of non-adversarial administrative adjudication process).  Additionally, a new examination is necessary to address these provisions, as well as the deficiencies outlined above.

Finally, at the March 2016 hearing, the Veteran testified that he received current treatment for his obstructive sleep apnea and for his atrial fibrillation.  As there are therefore outstanding pertinent treatment records, such records should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from (a) Dr. M.S. Mousavi since May 2009; (b) Washington Hospital Center; (c) Drs. Bernad, Hernarni and Robinson, and (d) Sentara Northern Virginia Medical Center.  

3. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's obstructive sleep apnea and atrial fibrillation.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the symptoms of each claimed condition (obstructive sleep apnea and atrial fibrillation) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve? 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  

(c) If, after reviewing the Veteran and the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? 

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due, the result of, or caused by the Veteran's service-connected asthma?  (If sleep apnea is service-connected in response to questions (b)-(d) above, please also address whether atrial fibrillation is caused by sleep apnea; if atrial fibrillation is service connected in response to questions (b)-(d) above, please also address whether obstructive sleep apnea is caused by atrial fibrillation).  In addressing this question, please consider all treatise evidence submitted by the Veteran indicating a causal relationship between asthma and obstructive sleep apnea, between sleep apnea and atrial fibrillation, and between asthma and atrial fibrillation.

(f) If not caused by the Veteran's service-connected asthma, has any disorder been aggravated (made permanently worse or increased in severity) by his service-connected asthma?  (If sleep apnea is service-connected in response to questions (b)-(e) above, please also address whether atrial fibrillation is aggravated by sleep apnea; if atrial fibrillation is service connected in response to questions (b)-(e) above, please also address whether obstructive sleep apnea is aggravated by atrial fibrillation).

In offering all opinions, the examiner must specifically acknowledge and discuss the Veteran's competent report of breathing problems and sleep impairment since service as well as the Veteran's report as to the onset of his sleep apnea and atrial fibrillation, including his testimony that elliptical machines would shut down on their own because his heart rate exceeded the maximum permissible heart rate of the machine.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

4. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






